Name: Regulation (EC) No 1980/2000 of the European Parliament and of the Council of 17 July 2000 on a revised Community eco-label award scheme
 Type: Regulation
 Subject Matter: technology and technical regulations;  European construction;  economic geography;  consumption;  marketing
 Date Published: nan

 Avis juridique important|32000R1980Regulation (EC) No 1980/2000 of the European Parliament and of the Council of 17 July 2000 on a revised Community eco-label award scheme Official Journal L 237 , 21/09/2000 P. 0001 - 0012Regulation (EC) No 1980/2000 of the European Parliament and of the Councilof 17 July 2000on a revised Community eco-label award schemeTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community and in particular Article 175(1) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),After consulting the Committee of the Regions,Acting in accordance with the procedure laid down in Article 251 of the Treaty(3),Whereas:(1) The aims of Council Regulation (EEC) No 880/92 of 23 March 1992 on a Community eco-label award scheme(4) were to establish a voluntary Community eco-label scheme intended to promote products with a reduced environmental impact during their entire life cycle and to provide consumers with accurate, non-deceptive and scientifically based information on the environmental impact of products.(2) Article 18 of Regulation (EEC) No 880/92 provides that within five years from its entry into force the Commission should review the scheme in the light of the experience gained during its operation and should propose any appropriate amendments to the Regulation.(3) The experience gained during the implementation of the Regulation has shown the need to amend the scheme in order to increase its effectiveness, improve its planning and streamline its operation.(4) The basic aims for a voluntary and selective Community eco-label award scheme are still valid; in particular such an award scheme should provide guidance to consumers on products with a potential for reducing environmental impact when viewed through its entire life-cycle, and should provide information on the environmental characteristics of labelled products.(5) For the acceptance by the general public of the Community eco-label award system it is essential that environmental NGOs and consumer organisations play an important role and are actively involved in the development and setting of criteria for Community eco-labels.(6) It is necessary to explain to consumers that the eco-label represents those products which have the potential to reduce certain negative environmental impacts, as compared with other products in the same product group, without prejudice to regulatory requirements applicable to products at a Community or a national level.(7) The scope of the Scheme should include products and environmental factors which are of interest from the point of view both of the internal market and of the environment; for the purpose of this Regulation, products should also include services.(8) The procedural and methodological approach for setting eco-label criteria should be updated in the light of scientific and technical progress and of the experience gained in this area, to ensure consistency with relevant internationally recognised standards which are evolving in this area.(9) The principles for establishing the selectivity level of the eco-label should be clarified, in order to facilitate consistent and effective implementation of the Scheme.(10) The eco-label should include simple, accurate, non-deceptive and scientifically based information on the key environmental aspects which are considered in the award of the label, in order to enable consumers to make informed choices.(11) In the various stages of the award of an eco-label, efforts must be made to ensure the efficient use of resources and a high level of environmental protection.(12) It is necessary to provide more information on the label about the reasons for the award in order to assist consumers in understanding the significance of the award.(13) The eco-label scheme should in the long term be mainly self-financing. Financial contributions from the Member States should not increase.(14) It is necessary to assign the task of contributing to setting and reviewing eco-label criteria as well as assessment and verification requirements to an appropriate body, the European Union Eco-Labelling Board (EUEB), in order to achieve an efficient and neutral implementation of the scheme; the EUEB should be composed of the competent bodies already designated by the Member States under Article 9 of Regulation (EEC) No 880/92, and of a consultation forum which should provide for a balanced participation of all relevant interested parties.(15) It is necessary to ensure that the Community eco-label award scheme is consistent and coordinated with the priorities of the Community environmental policy and with other Community labelling or quality-certification schemes such as those established by Council Directive 92/75/EEC of 22 September 1992 on the indication by labelling and standard product information of the consumption of energy and other resources by household appliances(5) and by Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs(6).(16) While existing as well as new eco-label schemes in the Member States may continue to exist, provision should be made to ensure coordination between the Community eco-label and other eco-label schemes in the Community, in order to promote the common objectives of sustainable consumption.(17) It is necessary to guarantee transparency in the implementation of the scheme and to ensure consistency with relevant international standards in order to facilitate access to, and participation in, the Scheme by manufacturers and exporters of countries outside the Community.(18) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred to the Commission(7).(19) Regulation (EEC) No 880/92 should be replaced by this Regulation in order to introduce in the most effective way the necessary revised provisions for the reasons mentioned above, while appropriate transitional provisions ensure continuity and smooth transition between the two Regulations,HAVE ADOPTED THIS REGULATION:Article 1Objectives and principles1. The objective of the Community eco-label award scheme (hereafter referred to as the Scheme) is to promote products which have the potential to reduce negative environmental impacts, as compared with the other products in the same product group, thus contributing to the efficient use of resources and a high level of environmental protection. This objective shall be pursued through the provision of guidance and accurate, non-deceptive and scientifically based information to consumers on such products.For the purpose of this Regulation:- the term "product" is taken to include any goods or services,- the term "consumer" is taken to include professional purchasers.2. The environmental impacts shall be identified on the basis of examination of the interactions of products with the environment, including the use of energy and natural resources, during the life cycle of the product.3. Participation in the Scheme shall be without prejudice to environmental or other regulatory requirements of Community or national law applicable to the various life stages of goods, and where appropriate to a service.4. The implementation of the Scheme shall comply with the provisions of the Treaties, including the precautionary principle, with the instruments adopted pursuant thereto and the Community environmental policy, as specified in the Community Programme of Policy and Action in relation to the Environment and Sustainable Development Fifth Action Programme established by the Resolution of 1 February 1993(8), and shall be coordinated with other labelling or quality certification arrangements as well as schemes such as, in particular, the Community Energy Labelling Scheme established by Directive 92/75/EEC and the Organic Agriculture Scheme established by Regulation (EEC) No 2092/91.Article 2Scope1. The Community eco-label may be awarded to products available in the Community which comply with the essential environmental requirements referred to in Article 3 and the eco-label criteria referred to in Article 4. The eco-label criteria shall be set out by product group.Product group means any goods or services which serve similar purposes and are equivalent in terms of use and consumer perception.2. In order to be included in this Scheme, a product group must fulfil the following conditions:(a) it shall represent a significant volume of sales and trade in the internal market;(b) it shall involve, at one or more stages of the product's life, a significant environmental impact on a global or regional scale and/or of a general nature;(c) it shall present a significant potential for effecting environmental improvements through consumer choice as well as an incentive to manufacturers or service providers to seek a competitive advantage by offering products which qualify for the eco-label; and(d) a significant part of its sales volume shall be sold for final consumption or use.3. A product group may be subdivided into sub-groups, with a corresponding adaptation of eco-label criteria, when this is required by the characteristics of the products and with a view to ensuring the optimal potential of the eco-label for effecting environmental improvements.The eco-label criteria related to the various sub-groups of a single product group, covered by the same criteria document, published in accordance with Article 6(5), shall become applicable at the same time.4. The eco-label may not be awarded to substances or preparations classified as very toxic, toxic, dangerous to the environment, carcinogenic, toxic for reproduction, or mutagenic in accordance with Council Directive 67/548/EEC(9) or Directive 1999/45/EC of the European Parliament and of the Council(10) nor to goods manufactured by processes which are likely to significantly harm man and/or the environment, or in their normal application could be harmful to the consumer.5. This Regulation shall not apply to food, drink, pharmaceuticals nor to medical devices as defined by Council Directive 93/42/EEC(11), which devices are intended only for professional use or to be prescribed or supervised by medical professionals.Article 3Environmental requirements1. The eco-label may be awarded to a product possessing characteristics which enable it to contribute significantly to improvements in relation to key environmental aspects, which are linked to the objectives and principles set out in Article 1. These environmental aspects shall be identified in the light of the indicative assessment matrix in Annex I and shall meet the methodological requirements set out in Annex II.2. The following provisions shall apply:(a) in evaluating the comparative improvements, consideration shall be given to the net environmental balance between the environmental benefits and burdens, including health and safety aspects, associated with the adaptations throughout the various life stages of the products being considered. The evaluation shall also take into account the possible environmental benefits related to the utilisation of the products considered;(b) the key environmental aspects shall be determined by identifying the categories of environmental impact where the product under examination provides the most significant contribution from a life cycle perspective, and among such aspects the ones for which a significant potential for improvement exists;(c) the pre-production stage of the life-cycle of goods includes extraction or the production and processing of raw materials and energy production. Those aspects shall be taken into account, as far as is technically feasible.Article 4Eco-label criteria and assessment and verification requirements1. Specific eco-label criteria shall be established according to product groups. These criteria will set out the requirements for each of the key environmental aspects mentioned in Article 3, which a product must fulfil in order to be considered for the award of an eco-label, including requirements relating to the product's fitness in meeting the needs of the consumers.2. The criteria shall seek to ensure a selectivity basis on the following principles:(a) the product's prospects of market penetration in the Community shall, during the period of validity of the criteria, be sufficient to effect environmental improvements through consumer choice;(b) the selectivity of the criteria shall take into account the technical and economic feasibility of adaptations needed to comply with them within a reasonable period of time;(c) the selectivity of the criteria shall be determined with a view to achieving the maximum potential for environmental improvement.3. Requirements for assessing the compliance of specific products with the eco-label criteria and for verifying the conditions for the use of the eco-label referred to in Article 9(1), shall be established for each product group together with the eco-label criteria.4. The period of validity of the criteria, and the assessment and verification requirements, shall be specified within each set of eco-label criteria for each product group.The review of the eco-label criteria as well as of the assessment and verification requirements related to the criteria shall take place in due time before the end of the period of validity of the criteria specified for each product group and shall result in a proposal for prolongation, withdrawal or revision.Article 5Working planIn accordance with the objectives and principles set out in Article 1, a Community eco-label working plan shall be established by the Commission within one year from the entry into force of this Regulation, following prior consultation of the European Union Eco-Labelling Board (hereinafter referred to as the EUEB) provided for in Article 13, in accordance with the procedure laid down in Article 17. The working plan shall include a strategy for the development of the Scheme, which should set out for the subsequent three years:- objectives for the environmental improvement and the market penetration which the scheme will seek to achieve,- a non-exhaustive list of product groups which will be considered as priorities for Community action,- plans for coordination and cooperation between the Scheme and other eco-label award schemes in Member States.The working plan shall take particular account of the development of joint actions to promote products awarded the eco-label and the creation of a mechanism for the exchange of information on existing and future product groups at national and at European Union level.The working plan shall also provide measures for the implementation of the strategy and shall include the planned financing of the Scheme.It shall also outline the services to which the Scheme is not applicable, taking into account the Regulation of the European Parliament and of the Council allowing voluntary participation by organisations in a Community eco-management and audit system (EMAS).The working plan shall be reviewed periodically. The first review of the working plan shall include a report on how the plans for coordination and cooperation between the Community system and the national environmental labelling systems have been implemented.Article 6Procedures for the setting of eco-label criteria1. The conditions for awarding the eco-label shall be defined according to product group.The specific ecological criteria for each product group and their respective periods of validity shall be established in accordance with the procedure laid down in Article 17 following consultation of the EUEB.2. The Commission shall begin the procedure on its own initiative or at the request of the EUEB. It shall give mandates to the EUEB to develop and periodically review the eco-label criteria as well as the assessment and verification requirements related to those criteria, applying to the product groups coming within the scope of this Regulation. A deadline for completion of work shall be provided in the mandate.The Commission shall, when drafting the mandate, take due account of- the working plan laid down in Article 5,- the methodological requirements referred to in Annex II.3. On the basis of the mandate the EUEB shall draft the eco-label criteria in respect of the product group and the assessment and verification requirements related to those criteria, as outlined in Article 4 and Annex IV, by taking into account the results of feasibility and market studies, life cycle considerations and the improvement analysis referred to in Annex II.4. The Commission shall be informed of the draft criteria referred to in paragraph 3 and shall decide whether the mandate:- has been fulfilled and the draft criteria can be submitted to the regulatory Committee in accordance with Article 17, or- has not been fulfilled and in that event the EUEB shall continue its work on the draft criteria.5. The Commission shall publish the eco-label criteria, and updates thereof, in the Official Journal of the European Communities (L series).Article 7Awarding the eco-label1. Applications for the eco-label may be submitted by manufacturers, importers, service providers, traders and retailers. The two last-named may submit applications only in respect of products placed on the market under their own brand names.2. The application may refer to a product placed on the market under one or more brand names. No new application will be required for modifications in the characteristics of products which do not affect compliance with the criteria. The competent bodies shall however be informed about significant modifications.3. The application shall be presented to a competent body in accordance with the following:(a) where a product originates in a single Member State, the application shall be presented to the competent body of that Member State;(b) where a product originates in the same form in several Member States, the application may be presented to a competent body in one of those Member States. In such cases the competent body concerned, in assessing the application, shall consult the competent bodies in those other Member States;(c) where a product originates outside the Community, the application may be presented to a competent body in any one of the Member States in which the product is to be or has been placed on the market.4. The decision to award the label shall be taken by the competent body receiving the application, after:(a) verifying that the product complies with the criteria published under Article 6(5);(b) verifying that the application conforms with the assessment and verification requirements; and(c) consulting competent bodies where necessary under paragraph 3.5. Where eco-label criteria require production facilities to meet certain requirements they shall be met in all facilities where the product is manufactured.6. Competent bodies shall recognise tests and verifications performed by bodies which are accredited under the standards of EN 45000 series or equivalent international standards. Competent bodies shall collaborate in order to ensure the effective and consistent implementation of the assessment and verification procedures.Article 8The eco-labelThe form of the eco-label shall be in accordance with Annex III. Specifications for the environmental information relevant to each product group and for the presentation of that information on the eco-label shall be included in the criteria set under Article 6. In each case the information shall be clear and comprehensible.The Commission shall consult national consumer associations represented in the Consumer Committee established by Commission Decision 95/260/EC(12), before 24 September 2005, in order to assess how effectively the eco-label and the additional information meets the information needs of consumers. On the basis of this assessment, the Commission shall introduce any appropriate modifications as regards the information to be included in the eco-label, in accordance with the procedure set out in Article 17.Article 9Terms of use1. The competent body shall conclude a contract with the applicant for an eco-label, covering the terms of use of the label. These shall include provisions for withdrawing the authorisation to use the label. The authorisation shall be reconsidered and the contract revised or terminated, as appropriate, following any revision of the eco-label criteria applicable to a given product. This contract shall state that participation in the Scheme shall be without prejudice to environmental or other regulatory requirements of Community or national law applicable to the various life stages of goods, and where appropriate to a service.To facilitate this a standard contract shall be adopted in accordance with the procedure laid down in Article 17.2. The eco-label may not be used, and references to the eco-label in advertising may not be made, until a label has been awarded and then only in relation to the specific product for which it has been awarded.Any false or misleading advertising or the use of any label or logo which may lead to confusion with the Community eco-label as introduced by this Regulation is prohibited.Article 10Promotion of the eco-labelMember States and the Commission shall, in cooperation with the members of the EUEB, promote the use of the Community eco-label by awareness-raising actions and information campaigns for consumers, producers, traders, retailers and the general public, thus supporting the development of the Scheme.In order to encourage the use of eco-labelled products the Commission and other institutions of the Community, as well as other public authorities at national level should, without prejudice to Community law, set an example when specifying their requirements for products.Article 11Other eco-label schemes in the Member StatesThe Commission and the Member States shall act in order to ensure the necessary coordination between this Community Scheme and national schemes in the Member States, in particular, in the selection of product groups as well as in the development and revision of criteria at Community and national level. For this purpose cooperation and coordination measures shall be established according to the procedure laid down in Article 17, including, inter alia, those envisaged in the working plan produced in accordance with Article 5.Where a product carries both the Community eco-label and the national label the two logos shall be displayed side by side on the product.In this respect, existing as well as new eco-label schemes in the Member States may continue to co-exist with the Scheme.Article 12Costs and feesEvery application for the award of an eco-label shall be subject to payment of a fee relating to the costs of processing the application.The use of the eco-label shall entail payment of an annual fee by the applicant.The level of application and annual fees shall be established in accordance with Annex V and under the procedure laid down in Article 17.Article 13European Union Eco-Labelling BoardThe Commission shall establish a European Union Eco-Labelling Board (EUEB) consisting of the competent bodies mentioned in Article 14 and of the Consultation Forum referred to in Article 15. The EUEB shall in particular contribute to the setting and review of eco-label criteria as well as the assessment and verification requirements in accordance with Article 6.The rules of procedure of the EUEB shall be established by the Commission in accordance with the procedure laid down in Article 17 and taking into account the procedural principles set out in Annex IV.Article 14Competent bodies1. Each Member State shall ensure that the body or bodies (hereinafter referred to as the competent body or competent bodies), responsible for carrying out the tasks provided for in this Regulation, is/are designated and operational. Where more than one competent body is designated, the Member State shall determine those bodies' respective powers and the coordination requirements applicable to them.2. Member States shall ensure that:(a) the composition of the competent bodies is such as to guarantee their independence and neutrality;(b) the rules of procedure of the competent bodies ensure, at national level, the active involvement of all interested parties and an appropriate level of transparency;(c) the competent bodies shall apply correctly the provisions of this Regulation.Article 15Consultation forumThe Commission shall ensure that in the conduct of its activities the EUEB observes, in respect of each product group, a balanced participation of all relevant interested parties concerned with that product group such as industry and service providers, including SMEs, crafts and their business organisations, trade unions, traders, retailers, importers, environmental protection groups and consumer organisations. These parties shall meet in a consultation forum. The rules of procedure of the forum shall be established by the Commission in accordance with the procedure laid down under Article 17.Article 16Adaptation to technical progressThe Annexes to this Regulation may be adapted to technical progress including progress in the relevant international standardisation activities, in accordance with the procedure laid down in Article 17.Article 17Committee procedure1. The Commission shall be assisted by a committee.2. Where reference is made to this Article, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.Article 18InfringementsMember States shall take appropriate legal or administrative measures in case of non-compliance with the provisions of this Regulation and communicate these measures to the Commission.Article 19Transitional provisionsRegulation (EEC) No 880/92 is hereby repealed. However, it shall continue to apply to contracts concluded under Article 12(1) thereof. The decisions based upon Regulation (EEC) No 880/92 remain in force until they are revised or have expired.Article 20RevisionBefore 24 September 2005, the Commission shall review the Scheme in the light of the experience gained during its operation.The Commission shall propose any appropriate amendments to this Regulation.Article 21Final provisionsThis Regulation shall enter into force on the third day following the date of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 July 2000.For the European ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentJ. Glavany(1) OJ C 114, 12.4.1997, p. 9 andOJ C 64, 6.3.1999, p. 14.(2) OJ C 296, 29.9.1997, p. 77.(3) Opinion of the European Parliament of 13 May 1998 (OJ C 167, 1.6.1998, p. 118), confirmed on 6 May 1999, Council Common Position of 11 November 1999 (OJ C 25, 28.1.2000, p. 1) and Decision of the European Parliament of 15 March 2000 (not yet published in the Official Journal). Council Decision of 29 June 2000.(4) OJ L 99, 11.4.1992, p. 1.(5) OJ L 297, 13.10.1992, p. 16.(6) OJ L 198, 22.7.1991, p. 1. Regulation as last amended by Regulation (EC) No 1804/1999 (OJ L 222, 24.8.1999, p. 1).(7) OJ L 184, 17.7.1999, p. 23.(8) OJ C 138, 17.5.1993, p. 1.(9) OJ 196, 16.8.1967, p. 1. Directive as last amended by Directive 1999/33/EC of the European Parliament and of the Council (OJ L 199, 30.7.1999, p. 57).(10) OJ L 200, 30.7.1999, p. 1.(11) OJ L 169, 12.7.1993, p. 1. Directive as amended by Directive 98/79/EC of the European Parliament and of the Council (OJ L 331, 7.12.1998, p. 1).(12) OJ L 162, 13.7.1995, p. 37.ANNEX I>PIC FILE= "L_2000237EN.000802.EPS">ANNEX IIMETHODOLOGICAL REQUIREMENTS FOR SETTING ECO-LABEL CRITERIAIntroductionThe process of identifying and selecting the key environmental aspects as well as setting the eco-label criteria will include the following steps:- feasibility and market study,- life cycle considerations,- improvement analysis,- proposal of the criteria.Feasibility and market studyThe feasibility and market study will consider the various types of product groups in question on the Community market, the quantities produced or provided, imported and sold, and the structure of the market in the Member States. Internal and external trade will also be considered.Consumer perception, functional differences between types of products and the need for identifying subgroups will be assessed.Life cycle considerations (LCC)Key environmental aspects for which criteria will need to be developed will be defined through the use of life cycle considerations, and will be performed in accordance with internationally recognised methods and standards. The principles laid down in EN ISO 14040 and ISO 14024 will be duly taken into account, where appropriate.Improvement analysisThe improvement considerations will take into account in particular the following aspects:- the theoretical potential for environmental improvement in conjunction with possible changes induced in the market structures. This will be based on the improvement assessment from life cycle considerations,- the technical, industrial and economic feasibility and market modifications,- consumer attitudes, perceptions and preferences, which may influence the effectiveness of the eco-label.Proposal of the criteriaThe final ecological criteria proposal will take into account the relevant environmental aspects related to the product group.ANNEX IIIDESCRIPTION OF THE ECO-LABELShape of the eco-labelThe eco-label will be awarded to products which comply with the criteria, for all the selected key environmental aspects. It will include information for consumers in accordance with Article 8 and to the following scheme.The label consists of two parts: box 1 and box 2, as follows:>PIC FILE= "L_2000237EN.001002.EPS">Box 2 contains information about the reasons for the award of the eco-label. This information must relate to at least one and not more than three environmental impacts. The information will be in the form of a brief description in words.This is an example:>TABLE>Box 1 and box 2 will be used together where this is practical but, where consideration of space is an important factor with regard to small goods, box 2 may be omitted on some applications, provided that the full label is used in other applications relating to the same good. For example, box 1 may be used on its own on the product itself if the full label appears elsewhere on the packaging, information leaflets or other point-of-sale material.ANNEX IVPROCEDURAL PRINCIPLES FOR ESTABLISHING ECO-LABEL CRITERIAFor the development of eco-label criteria as well as the assessment and verification requirements related to those criteria, the following principles will apply:1. Interested parties involvement(a) A specific ad hoc working group involving the interested parties referred to in Article 15 and the competent bodies referred to in Article 14 will be established within the EUEB for the development of eco-label criteria for each product group.(b) Interested parties will be involved in the process of identifying and selecting key environmental aspects, and especially in the following phases:(i) feasibility and market study;(ii) life cycle considerations;(iii) improvement analysis;(iv) proposal of the criteria.All reasonable efforts will be made to achieve a consensus throughout the process, while aiming at high levels of environmental protection.A working paper summarising the main findings of each phase will be issued and distributed in good time to the participants before the meeting of the ad hoc working group.2. Open consultation and transparency(a) A final report containing the main results will be issued and published. Interim documents reflecting the results of the different stages of work will be made available to those interested and comments on them will be considered.(b) An open consultation on the content of the report will be carried out. A period of at least 60 days for the submission of comments on the draft criteria will be allowed before submission of the criteria to the committee, according to the procedure established by Article 17. Any observations received will be taken into consideration. On request, information on the follow-up to the comments will be provided.(c) The report will include an executive summary and Annexes with detailed inventory computations.3. ConfidentialityThe protection of confidential information provided by individuals, public organisations, private companies, interest groups, interested parties or other sources will be ensured.ANNEX VFEES1. Application feesAn application for the award of an eco-label will be subject to payment of a fee relating to the costs of processing the application. A minimum and a maximum fee will be fixed.In the case of SMEs(1) and also product manufacturers as well as service providers of developing countries the application fee will be reduced by at least 25 %.2. Annual feesEach applicant who has been awarded an eco-label will pay an annual fee for the use of the label to the competent body which has awarded the label.The period covered by the fee will begin with the date of the award of the eco-label to the applicant.The annual fee will be calculated in relation to the annual volume of sales within the Community of the product awarded the eco-label. A minimum and a maximum fee will be fixed.In the case of SMEs(2) and also product manufacturers as well as service providers of developing countries, the annual fees will be reduced by at least 25 %.Applicants who have already received certification under EMAS or ISO 14001 may be granted additional reductions in the annual fee.Further fee reductions may, where appropriate, be granted pursuant to the provisions of Article 17.3. Costs for testing and verificationNeither the application fee nor the annual fee will include any cost towards testing and verification which may be necessary for products which are the subject of applications. Applicants will meet the cost of such testing and verification themselves.In drawing up the assessment and verification requirements the objective of keeping costs to a strict minimum must be observed. This is particularly important in order to facilitate participation by SMEs in the Community eco-label system and thus to contribute to the wider dissemination of the system.(1) SMEs as defined in Commission Recommendation 96/280/EC (OJ L 107, 30.4.1996, p. 4).(2) SMEs as defined in Commission Recommendation 96/280/EC (OJ L 107, 30.4.1996, p. 4).